Citation Nr: 0808818	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  The propriety of the reduction of the 20 percent rating 
assigned for the service-connected hearing loss.

2.  Entitlement to service connection for skin disorder 
(claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.


FINDINGS OF FACT

In February 2008, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran in this appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (200).  

The veteran's authorized representative notified the Board 
that the veteran wished to withdraw his appeal in February 
2008 before a final decision was promulgated.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal further.  


ORDER

The issues on appeal are dismissed.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


